Exhibit 99.2 Execution Version LIMITED LIABILITY COMPANY AGREEMENT OF S&P/DOW JONES INDICES LLC DATED AS OF JUNE 29, 2012 THE SECURITIES ISSUED PURSUANT TO OR REPRESENTED BY THIS AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR REGISTERED OR QUALIFIED UNDER ANY STATE SECURITIES LAWS AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION AND QUALIFICATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, ASSIGNED, TRANSFERRED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF UNLESS REGISTERED AND QUALIFIED UNDER APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR UNLESS SUCH REGISTRATION AND QUALIFICATION ARE NOT REQUIRED. ANY TRANSFER OF SUCH SECURITIES IS SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS SET FORTH HEREIN. TABLE OF CONTENTS Page Article 1 DEFINITIONS 16 Section 1.1 Defined Terms 16 Article 2 ORGANIZATIONAL MATTERS AND GENERAL PROVISIONS 30 Section 2.1 Formation 30 Section 2.2 Name 31 Section 2.3 Principal Place of Business 31 Section 2.4 Registered Agent 31 Section 2.5 Purpose and Powers of the Company 31 Section 2.6 Term 31 Section 2.7 Company Property 32 Section 2.8 Certification of Membership Interests 32 Section 2.9 Certain Intellectual Property Matters 32 Article 3 CAPITAL CONTRIBUTIONS, CAPITAL ACCOUNTS AND FINANCING 32 Section 3.1 Initial Capital Contributions 32 Section 3.2 Additional Capital Contributions 33 Section 3.3 Issuance of Membership Interests 33 Section 3.4 No Withdrawal of Capital 33 Section 3.5 Capital Accounts 34 Section 3.6 No Interest 34 Section 3.7 No Debt or Equity Funding Obligations 34 Article 4 CERTAIN RIGHTS AND OBLIGATIONS OF MEMBERS 35 Section 4.1 Members 35 Section 4.2 No Management or Appraisal Rights 35 Section 4.3 No Right to Withdraw 35 Section 4.4 Reimbursements 35 Section 4.5 Partition 35 Section 4.6 No Partnership or Joint Venture; Liability 35 Article 5 BOARD OF DIRECTORS, OFFICERS, EXCULPATION AND INDEMNIFICATION 36 Section 5.1 Board of Directors 36 Section 5.2 Removal, Resignation and Vacancies 37 Section 5.3 Meetings of the Board of Directors 37 Section 5.4 Actions Without a Meeting; Telephonic Meetings 42 Section 5.5 Chairman of the Board of Directors 42 Section 5.6 Committees of the Board of Directors 43 Section 5.7 Subsidiary Boards of Directors 43 Section 5.8 Officers 44 Section 5.9 Indemnification 45 Section 5.10 Exculpation and Other Limitations of Obligations and Liabilities 46 Section 5.11 Claims under Transaction Documents 47 2 Article 6 ACCOUNTING, TAX, FISCAL AND LEGAL MATTERS 48 Section 6.1 Fiscal Year 48 Section 6.2 Books of Account and Other Information 48 Section 6.3 Auditors 48 Section 6.4 Preliminary Annual Budget, Annual Budget, Brand Management Plan and Strategic Plan 49 Section 6.5 Access to Company Information 49 Section 6.6 Confidentiality 50 Section 6.7 Certain Tax Matters 52 Article 7 ALLOCATIONS 55 Section 7.1 Allocation of Profits and Losses 55 Section 7.2 Special Allocations 55 Section 7.3 Certain Allocations 57 Section 7.4 Loss Limitation 57 Section 7.5 Other Allocation Rules 57 Section 7.6 Tax Allocations 58 Article 8 DISTRIBUTIONS 58 Section 8.1 Distributions; Other Distributions; Withholding 58 Article 9 TRANSFERS, PUT/CALL RIGHTS AND ADDITIONAL MEMBERS 60 Section 9.1 Restrictions on Transfers 60 Section 9.2 MH Special Call 72 Section 9.3 CME Group Puts 72 Section 9.4 Put/Call Transactions 73 Section 9.5 Determination of FMV 74 Section 9.6 Additional Members 75 Section 9.7 Termination of Member or Parent Status 76 Section 9.8 Additional Restrictions on Transfer 77 Section 9.9 Void Transfers 77 Article 10 REGISTRATION RIGHTS 77 Section 10.1 Demand of Qualified IPO 77 Section 10.2 Structuring of Qualified IPO 77 Section 10.3 Conversion into Corporation 77 Section 10.4 Waiver of Board Supermajority Approval 78 Section 10.5 Piggyback Registration 78 Section 10.6 Registration Expenses 79 Section 10.7 Indemnification 80 Section 10.8 Qualified IPO Agreements 81 Article 11 NON-COMPETITION AND CERTAIN OTHER COVENANTS 82 Section 11.1 Non-Competition 82 Section 11.2 Right of First Bid/Refusal 82 Section 11.3 Divestitures of Interests in Predominantly Competing Businesses 86 Section 11.4 Determinations 86 Section 11.5 Transaction Structures; Other 3 Page Section 11.6 Competitor Transactions 87 Section 11.7 Non-Solicitation 87 Section 11.8 Equitable Remedies 88 Article 12 STANDSTILL 88 Section 12.1 Standstill 88 Article 13 DISSOLUTION AND WINDING UP 90 Section 13.1 No Dissolution 90 Section 13.2 Events Causing Dissolution 90 Section 13.3 Bankruptcy of a Member 90 Section 13.4 Winding Up 90 Section 13.5 Distribution of Assets 91 Section 13.6 Distributions in Cash or in Kind 92 Section 13.7 Claims of the Members 92 Section 13.8 Disposition of Documents and Records 92 Article 14 MISCELLANEOUS 92 Section 14.1 Further Assurances 92 Section 14.2 Amendment or Modification 92 Section 14.3 Waiver; Cumulative Remedies 93 Section 14.4 Entire Agreement 93 Section 14.5 Third-Party Beneficiaries 94 Section 14.6 Non-Assignability; Binding Effect 94 Section 14.7 Severability 94 Section 14.8 Injunctive Relief 94 Section 14.9 Governing Law 94 Section 14.10 Dispute Resolution; Mediation 94 Section 14.11 Submission to Jurisdiction 95 Section 14.12 WAIVER OF JURY TRIAL 96 Section 14.13 Notices 96 Section 14.14 Counterparts 98 Section 14.15 Interpretation 98 Section 14.16 CME Group Unaffiliated Entities 98 Section 14.17 Parent Guarantee 98 4 SCHEDULES Schedule 1.1(a) - CME Group Unaffiliated Entities Schedule 1.1(b) - Transaction Documents Schedule 1.1(c) - Initial Baseline Margin Schedule 1.1(d) - Original Margin Floor Schedule 1.1(e) - Minimum Qualified IPO Valuation Schedule 4.1 - Members, Capital Contributions, Capital Accounts, Percentage Interests and Contact Details Schedule 5.1 - Initial Directors Schedule 5.3(f)(i) - Supermajority Approval over Annual Budget – Illustrative Calculations Schedule 5.3(f)(v)(A) - Pre-Existing Contractual Obligations Schedule 5.3(f)(xiii) - Intercompany Agreements Schedule 5.5 - Initial Chairman Schedule 5.8(e)(i) - Required Qualifications Schedule 5.8(e)(iii) - Initial Chief Executive Officer Schedule 6.4(a) - Initial Annual Budget Schedule 6.4(b) - Brand Management Plan Schedule 6.4(c) - Strategic Plan Schedule 9.1(i) - Prohibited Transferees Schedule 9.2 - MH Competitors Schedule 9.3 - CME Group Competitors Schedule 9.4(c) - Certain Transactions 5 INDEX OF DEFINED TERMS Section Acquirer 1.1 Acquisition Proposal 9.1(h)(i) Act 1.1 Additional Capital Contribution 3.2(b) Additional Member 9.6(a) Adjusted Capital Account Deficit 1.1 Affiliate 1.1 Agreement Preamble Annual Budget 1.1 Appraiser 1.1 Baseline Margin 1.1 Beneficiary 14.17 Blackout Period 1.1 Board of Directors 5.1(a) Board Supermajority Approval 5.3(f) Brand Management Plan 1.1 Business Day 1.1 Business or Purpose of the Company 1.1 Capital Account 3.5 Capital Contributions 1.1 Carrying Value 1.1 CBOT Investments Preamble Certificate of Formation Recitals CGIS Preamble Change of Control 1.1 Closing 1.1 CME Group Preamble CME Group Competitors 9.3(b) CME Group Contributed Assets 1.1 CME Group Entities 1.1 CME Group Member 1.1 CME Group Permitted Transferee 9.1(a) CME Group Put 9.3(b) CME Group Put Notice 9.3(b) CME Group Regular Put 9.3(a) CME Group Regular Put Notice 9.3(a) CME Group Special Put 9.3(b) CME Group Special Put Notice 9.3(b) CME Group Threshold 1.1 CME Group Unaffiliated Entity 1.1 Code 1.1 Company Preamble 6 Company Entities 1.1 Company Minimum Gain 1.1 Competing Business 1.1 Competitor Transaction 1.1 Contribution Agreement Recitals Contribution Date 1.1 control 1.1 CPI 1.1 Crisil 1.1 Delaware Courts 14.11 Depreciation 1.1 Determining Directors 11.4 Director 5.1(a) Dispute 14.10(a) Dispute Escalation Notice 14.10(a) Drag-Along Illiquid Non-Cash Consideration Value 9.1(e)(i) Drag-Along Notice 9.1(e)(i) Drag-Along Right 9.1(e)(i) Drag-Along Sale 9.1(e)(i) EBITDA 1.1 Editorial Processes 1.1 Exchange Act 1.1 Financial Products 1.1 Fiscal Quarter 1.1 Fiscal Year 6.1 FMV 1.1 FMV Determination Date 9.5(a) FMV Determination Request 9.2 Free Cash Flow 1.1 GAAP 1.1 Governmental Authority 1.1 Guaranteed Members 14.17 Guarantor Parent 14.17 Illiquid Non-Cash Consideration 1.1 Indebtedness 1.1 Indemnified Person 5.9(a) Independent Appraiser 9.5(b) Index 1.1 Information 6.6(a) Information Recipient 6.6(a) Information Representative 6.6(c) Initial Baseline Margin 1.1 Initial Calculation Date 9.5(b) Initial Capital Contribution 3.1(a) Initial CME Group Members Preamble Initial MH Member Preamble Intellectual Property 1.1 7 IRS 1.1 Law 1.1 Lead Contacts 14.10(a) Liquidating Agent 13.4(a) Losses 1.1 Lower Threshold 1.1 Margin 1.1 Margin Floor 1.1 Maximum Acquired Percentage 9.1(d)(i) Mediation Notice 14.10(c) Member 1.1 Member Minimum Gain 1.1 Member Nonrecourse Debt 1.1 Member Nonrecourse Deductions 1.1 Membership Interest 1.1 Membership Interests 10.3(a) MH Preamble MH Call Notice 9.2 MH Competitors 9.2 MH Contributed Assets 1.1 MH Entities 1.1 MH Member 1.1 MH Permitted Transferee 9.1(b) MH Sale Offer 9.1(c)(i)(C)(1) MH Sale Offer Rejection Notice 9.1(c)(i)(C)(4) MH Special Call 9.2 Negotiation Period 9.1(c)(i)(C)(2) Net Working Capital 1.1 Non-Determining Directors 11.4 Nonrecourse Deductions 1.1 Non-Solicitation Period 9.1(h)(i) Offer Price 9.1(c)(i)(C)(1) Order 1.1 Original Margin Floor 1.1 Originally Scheduled CME Group Purchase Closing Date 9.1(c)(i)(C)(6) Originally Scheduled Put/Call Closing Date 9.4(b) Parent 1.1 Parent Aggregate Percentage Interest 1.1 Parent Entities 1.1 Parent Member Group 1.1 Percentage Interest 1.1 Permitted Predominantly Non-Competing Acquisition 1.1 Person 1.1 Piggyback Registration 10.5(a) Platts 1.1 Predominantly Competing Business 11.2(a) Predominantly Non-Competing Business 1.1 8 Preliminary Annual Budget 1.1 Proceeding 1.1 Profits 1.1 Prohibited Transferee 1.1 Proposed Non-Compete Acquisition Notice 11.2(a) Public Company 1.1 Put/Call Closing Date 9.4 Qualified IPO 1.1 Qualified IPO Demand 10.1 Qualified Party 1.1 Qualified Unsolicited Offer 9.1(h)(i) Reference Assets 1.1 Reference Fiscal Year 5.3(f)(i)(A) Regulatory Allocations 7.3 Required Qualifications 1.1 Reset Baseline Margin 1.1 ROFO Offer 9.1(c)(i)(B) ROFR Illiquid Non-Cash Consideration Value 9.1(c)(i)(A) ROFR Offer 9.1(c)(i)(A) Rollover Annual Budget 5.3(f)(i)(D) Sale Notice 9.1(c)(i)(C)(1) Sale Period 9.1(c)(ii) Securities Act 1.1 Specified Buy-Out Notice 1.1 Specified Independent Appraiser 1.1 Strategic Plan 1.1 Subject Fiscal Year 5.3(f)(i) Subsequent Expansion 1.1 Subsidiary 1.1 Tag-Along Acceptance Notice 9.1(d)(iii) Tag-Along Illiquid Non-Cash Consideration Value 9.1(d)(i) Tag-Along Notice 9.1(d)(i) Tag-Along Percentage 9.1(d)(i) Tag-Along Right 9.1(d)(ii) Target 11.2 Tax Matters Member 6.7(a) Third-Party Acquirer 9.1(c)(i)(A) Third-Party Offer 9.1(c)(i)(A) Threshold Price 9.1(c)(ii) Transaction Documents 1.1 Transfer 1.1 Treasury Regulations 1.1 Unqualified Party Approval Termination 5.3(g) Whole Board 1.1 9 LIMITED LIABILITY COMPANY AGREEMENT This LIMITED LIABILITY COMPANY AGREEMENT (this “ Agreement ”) of S&P/Dow Jones Indices LLC, a Delaware limited liability company (the “ Company ”), is made as of June 29, 2012 by and among the Members (including as of the date hereof Standard & Poor’s Financial Services, LLC, a Delaware limited liability company (the “ Initial MH Member ”), CME Group Index Services LLC, a Delaware limited liability company (“ CGIS ”) and CBOT Strategic Investments LLC, a Delaware limited liability company (“ CBOT Investments ”), and together with CGIS, the “ Initial CME Group Members ”), The McGraw-Hill Companies, Inc., a New York corporation (“ MH ”), CME Group Inc., a Delaware corporation (“ CME Group ”), and the Company. RECITALS WHEREAS, the Company was formed on June 28, 2012, by the filing of a Certificate of Formation (as amended from time to time, the “ Certificate of Formation ”) with the Secretary of State of the State of Delaware; WHEREAS, pursuant to a Contribution Agreement, dated as of November 4, 2011, by and among MH, CME Group and CGIS, as amended by that certain Amendment, dated as of the date hereof (as amended, the “ Contribution Agreement ”), MH, CME Group and CGIS agreed to contribute, or cause their Affiliates to contribute, to the Company at the Closing certain assets and liabilities in exchange for Membership Interests; WHEREAS, pursuant to a Joinder Agreement, dated as of the date hereof, by and among the Company, MH, CME Group and CGIS, the Company became a party to the Contribution Agreement; and WHEREAS, this Agreement and the Transaction Documents are being entered into at the Closing pursuant to the Contribution Agreement. NOW, THEREFORE, in connection with the mutual covenants and agreements herein made and other good and valuable consideration, the Members hereby agree as follows: Article 1 DEFINITIONS Section 1.1 Defined Terms . In this Agreement, except where the context otherwise requires: “ Acquirer ” shall mean (a) in the case of a transaction described in clause (a) of the definition of “Change of Control”, the ultimate parent of the counterparty to such transaction and (b) in the case of a transaction described in clause (b) of the definition of “Change of Control”, the Person (or any member of the group of related Persons) that acquires 10 beneficial ownership (as defined under Section 13(d) of the Exchange Act) of equity interests of such Parent representing a majority of such Parent’s voting power in such transaction. “ Act ” shall mean the Delaware Limited Liability Company Act, 6 Del. C. § 18-101, et seq. , as amended. “ Adjusted Capital Account Deficit ” shall mean, with respect to each Member, the deficit balance, if any, in such Member’s Capital Account, after giving effect to the following adjustments: (a) debit to such Capital Account the adjustments, allocations and distributions described in Treasury Regulations Sections 1.704-1(b)(2)(ii)(d)(4), (5) and (6); and (b) credit to such Capital Account (i) any amounts which such Member is deemed to be obligated to restore pursuant to the penultimate sentences of Treasury Regulations Sections 1.704-2(g)(1) and 1.704‑2(i)(5) and (ii) any amounts such Member is obligated to restore pursuant to any provision of this Agreement or by applicable Law. The foregoing definition of Adjusted Capital Account Deficit is intended to comply with the provisions of Treasury Regulations Section 1.704‑1(b)(2)(ii)(d) and shall be interpreted consistently therewith. “ Affiliate ” shall mean, with respect to any Person, any other Person directly or indirectly controlling, controlled by or under common control with such first Person; provided that the term “Affiliate” does not include: (a) any Company Entity when used with respect to any CME Group Entity or any MH Entity and (b) any CME Group Entity or any MH Entity when used with respect to any Company Entity. “ Affiliated ” shall have a correlative meaning. For the avoidance of doubt, as of the date hereof, CGIS is an Affiliate of CME Group. “ Affiliated Persons ” shall mean, with respect to any Person, any other Person, including a corporation, joint venture, a general or limited partnership or a limited liability company (but excluding an individual), that, directly or indirectly through one or more subsidiaries, at the time owns at least 25% (or 30% in the case of a Person organized under the laws of a jurisdiction outside of the United States) of the ownership interests entitled to vote in the election of directors, managing partners, managers or trustees of such first Person (or other Persons performing such functions). “ Annual Budget ” shall mean, with respect to any Fiscal Year, the annual budget for the operations of the Company Entities in such Fiscal Year (a) as set forth on Schedule 6.4(a) for the remainder of the 2012 Fiscal Year, (b) with respect to the 2013 Fiscal Year, approved by CME Group and MH in accordance with Section 6.4(b) and (c) as prepared in accordance with Section 6.4(a) for each subsequent Fiscal Year and approved by the Board of Directors in accordance with Article 5 . “ Appraiser ” shall mean an investment bank or financial advisory firm of national standing and with experience in the valuation of businesses similar to those of the Company. “ Baseline Margin ” shall mean (a) for the first Fiscal Year that begins after the Closing and the four Fiscal Years thereafter, the Initial Baseline Margin; (b) for the sixth Fiscal Year that begins after the Closing, the average of the actual Margins in the third, fourth and fifth Fiscal Years beginning after the Closing (the “Reset Baseline Margin”); and (c) for the seventh Fiscal Year that begins after the Closing and each Fiscal Year thereafter, the lesser of (i) the Reset Baseline Margin and (ii) the average of the actual Margins for the three Fiscal Years immediately preceding such Fiscal Year. 11 “ Blackout Period ” shall mean the period beginning on the date hereof and ending on December 31, 2017. “ Brand Management Plan ” shall mean the plan that sets forth the proposed development and management of the branding and promotion of a favorable brand image and brand recognition of the Company as set forth on Schedule 6.4(b) and thereafter amended by the Board of Directors in accordance with Article 5 . “ Business Day ” shall mean a day ending at 11:59 p.m. (Eastern Time), other than a Saturday, a Sunday or any other day on which commercial banks in New York, New York are authorized or obligated by Law to close. “ Business or Purpose of the Company ” shall mean the development, maintenance, calculation or publication of Indices, the licensing of such Indices and the sale of subscriptions to data products based on such Indices. “ Capital Contributions ” shall mean, with respect to any Member, the total amount of cash and the gross fair market value of any property (other than cash) contributed to the Company by such Member pursuant to Section 3.1 , Section 3.2 or otherwise (net of any liabilities that are secured by such property that the Company is considered to assume or take subject to under Section 752 of the Code), which Capital Contribution shall be reflected on Schedule 4.1 hereto as amended from time to time in accordance with the terms of this Agreement. Any reference in this Agreement to the Capital Contribution of a Member shall include a Capital Contribution of its predecessors in interest. “ Carrying Value ” shall mean, with respect to any asset of the Company, such asset’s adjusted basis for federal income tax purposes, except as follows: (a) the Carrying Value of all assets of the Company shall be adjusted to equal their respective gross fair market values, in accordance with the rules set forth in Treasury Regulations Section 1.704-1(b)(2)(iv)(f), immediately prior to: (i) the acquisition of any additional interest in the Company by any new or existing Member in exchange for more than a de minimis Capital Contribution; (ii) the distribution by the Company of more than a de minimis amount of assets to a Member as consideration for an interest in the Company; (iii) the grant of an interest in the Company (other than a de minimis interest) as consideration for the provision of services to or for the benefit of the Company by an existing Member acting in a Member capacity or by a new Member acting in a Member capacity or in anticipation of becoming a Member; and (iv) the liquidation of the Company within the meaning of Treasury Regulations Section 1.704-1(b)(2)(ii)(g); provided that adjustments pursuant to clause (i) , (ii) or (iii) above shall be made unless the Board of Directors determines that such adjustments are not necessary or appropriate to reflect the relative economic interests of the Members; (b) the Carrying Value of any asset of the Company distributed to any Member shall be adjusted immediately prior to such distribution to equal its gross fair market value; (c) the Carrying Value of any asset contributed by any Member shall be its gross fair market value as of the date of such contribution; (d) the Carrying Value of any assets of the Company shall be increased or decreased, as the case may be, to reflect any adjustments to the adjusted basis of such assets for federal income tax purposes pursuant to Section 734(b) or Section 743(b) of the Code, but only to the extent such adjustments are taken into account in determining Capital Account balances pursuant to Treasury Regulations Section 1.704‑ 1(b)(2)(iv)(m); provided that the Carrying Value shall not be adjusted pursuant to this clause (d) to the extent an adjustment pursuant to clause (a) above is made in connection with a transaction that would otherwise result in an adjustment pursuant to this clause (d) ; and (e) in the case of any asset of the Company that has a Carrying Value that differs from its adjusted tax basis, such Carrying Value shall be adjusted by the amount of Depreciation taken into account with respect to such asset for purposes of computing “Profits” and “Losses”. 12 “ Change of Control ” of a Parent shall mean: (a) any merger, consolidation or similar business combination of such Parent into or with another Person as a result of which holders of the voting securities of such Parent immediately prior to the consummation of the transaction hold, directly or indirectly, immediately following the consummation of the transaction, equity interests in the surviving entity in such transaction or its ultimate parent possessing less than a majority of the voting power of such surviving entity or ultimate parent; or (b) any other transaction (other than a merger, consolidation or similar business combination, which is addressed by clause (a) ), including the sale by such Parent of new equity interests or a transfer of existing equity interests of such Parent, the result of which is that any other Person or group of related Persons, directly or indirectly, acquires (i) beneficial ownership (as defined under Section 13(d) of the Exchange Act) of equity interests of such Parent representing a majority of such Parent’s voting power or (ii) a majority of the assets of such Parent. “ Closing ” shall have the meaning set forth in the Contribution Agreement. “ CME Group Contributed Assets ” shall have the meaning set forth in the Contribution Agreement (excluding any CME Group Contributed Asset that has not as of the relevant time yet been contributed, conveyed, assigned, transferred or delivered to the Company, as contemplated by Section 2.05 of the Contribution Agreement). “ CME Group Entities ” shall mean CME Group and its controlled Affiliates. “ CME Group Member ” shall mean, as of the Closing, the Initial CME Group Members, and, thereafter, any CME Group Permitted Transferee so long as it remains a Member. For the avoidance of doubt, all references to the CME Group Members shall be deemed to be references to the Initial CME Group Members until such time as an Initial CME Group Member transfers its Membership Interest (or any portion thereof) to a CME Group Permitted Transferee. “ CME Group Threshold ” shall mean 10%, subject to adjustment pursuant to the next sentence. If after the date of this Agreement, additional Membership Interests are issued to a Member or an Additional Member in accordance with the terms of this Agreement, the CME Group Threshold shall be proportionally reduced immediately prior to such new issuance to give effect to such new issuance. 13 “ CME Group Unaffiliated Entity ” shall mean any Person (a) who is a Predominantly Non-Competing Business, (b) who engages in a Competing Business primarily outside of the United States and (c) (i) in which any CME Group Entity has acquired prior to the date of this Agreement an equity interest, which such Persons are identified on Schedule 1.1(a) , or (ii) in which any CME Group Entity hereafter acquires an equity interest in such Person in the ordinary course of business consistent with CME Group’s past practice for such investments, provided that no Person shall be a CME Group Unaffiliated Entity if such Person is a Subsidiary of CME Group. “ Code ” shall mean the Internal Revenue Code of 1986, as amended. “ Company Entities ” shall mean the Company and its controlled Affiliates. “ Company Minimum Gain ” shall have the same meaning as the term “partnership minimum gain” in Treasury Regulations Sections 1.704-2(b)(2) and 1.704-2(d). A Member’s share of Company Minimum Gain shall be computed in accordance with the provisions of Treasury Regulations Section 1.704-2(g). “ Competing Business ” shall mean the development, maintenance, calculation or publication of Indices, the licensing of such Indices or the sale of subscriptions to data products based on such Indices; provided that “Competing Business” shall exclude (a) ordinary course of business commercial arrangements with third parties engaged in a Competing Business, including in-bound licensing agreements, licensing agent arrangements and distribution agreements, (b) with respect to CME Group and the other CME Group Entities, (i) the market data business of the CME Group Entities or (ii) any such activities with respect to Indices branded with a CME Group Entity brand (whether now or in the future) that include proprietary data of the CME Group Entities and (c) with respect to MH and the other MH Entities, any such activities with respect to Indices that (i) (A) are comprised entirely of Reference Assets that are commodities and (B) are branded with the Platts name or the name of any business forming part of the Platts business (whether now or in the future), such as “Bentek” or “Steel Business Briefing,” or (ii) (A) are comprised entirely of Reference Assets that (1) are not equity securities and (2) trade in, on or through the facilities of a securities market in India and (B) are branded with the Crisil name or the name of any business forming part of the Crisil business (whether now or in the future). “ Competitor Transaction ” shall mean (a) with respect to CME Group, a Change of Control of CME Group in which the Acquirer is a MH Competitor, (b) with respect to MH, a Change of Control of MH in which the Acquirer is a CME Group Competitor and (c) with respect to either Parent or any of its other Parent Entities, any transaction by such Person that would be prohibited by Section 11.1(a) but for the exceptions set forth in Section 11.1(b)(ii) . 14 “ Contribution Date ” shall mean, with respect to any CME Group Contributed Asset or MH Contributed Asset, the date on which such asset is contributed, conveyed, assigned, transferred or delivered to the Company. “ control ” or “ control ” (including, with correlative meanings, the terms “ controlled by ” and “ under common control with ”), as used with respect to any Person, shall mean the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of such Person, whether through the ownership of voting securities, by contract or otherwise. “ CPI ” shall mean the Consumer Price Index for all Urban Consumers (1982-84 100) published by the Bureau of Labor Statistics of the United States Department of Labor (or its successor equivalent index), it being agreed that if the CPI ceases to be published and there shall be no successor index thereto, a comparable index that is published by a governmental institution or a nationally recognized publisher of statistical information shall be reasonably designated by the Board of Directors. “ Crisil ” shall mean CRISIL Limited and its Subsidiaries. “ Depreciation ” shall mean, for each Fiscal Year, an amount equal to the depreciation, amortization or other cost recovery deduction allowable with respect to an asset for federal income tax purposes for such Fiscal Year, except that, with respect to any asset the Carrying Value of which differs from its adjusted tax basis for federal income tax purposes at the beginning of such Fiscal Year, Depreciation shall be an amount which bears the same ratio to such beginning Carrying Value as the federal income tax depreciation, amortization, or other cost recovery deduction for such Fiscal Year bears to such beginning adjusted tax basis; provided , however , that if the adjusted tax basis for federal income tax purposes of an asset at the beginning of such Fiscal Year is zero, Depreciation shall be determined with reference to such beginning Carrying Value using any reasonable method selected by the Tax Matters Member; provided , further , however , that with respect to any asset (or portion thereof), if any, as to which the difference between its Carrying Value and its adjusted tax basis for federal income tax purposes at the beginning of such Fiscal Year is being eliminated by use of the “remedial allocation method” described in Treasury Regulations Section 1.704-3(d), Depreciation for such Fiscal Year shall be computed in accordance with the rules prescribed by Treasury Regulations Section 1.704-3(d)(2). “ EBITDA ” means the Company’s consolidated earnings before interest, income taxes, depreciation and amortization with each component thereof determined in accordance with GAAP. “ Editorial Processes ” means processes used by journalists, editors or reporters (and analysts who support any of them) to determine the market values and other factors in relation to Reference Assets, which processes are based, in whole or in part, on qualitative factors and/or are subjectively determined, it being understood that Editorial Processes may be applied based on a pre-determined methodology. “ Exchange Act ” shall mean the Securities Exchange Act of 1934, as amended, and the rules and regulations promulgated thereunder. 15 “ Financial Products ” shall mean financial products based on one or more Indices, whether bought, sold or traded on an exchange, over-the-counter or otherwise, including mutual funds and other collective investment vehicles (such as Unit Investment Trusts and undertakings for the collective investment of transferable securities), separately managed accounts, exchange-traded funds, exchange-traded notes, exchange-traded commodities, exchange-traded derivatives (including futures and options), actively managed portfolios, structured products (including over-the-counter options and swaps, privately placed debt obligations, publicly offered debt obligations, indexed warrants, index participation certificates, certificates of deposit and insurance products), contracts for difference, and other investment vehicles and products in the financial services industry now or in the future. “ Fiscal Quarter ” shall mean any three-month period beginning on (a) the first day of a Fiscal Year or (b) the day that is three, six or nine months thereafter. “ FMV ” shall mean the price at which a willing purchaser would purchase, and a willing seller would sell, the Company Entities, taken as a whole (including any cash or cash equivalents held by the Company Entities, but net of any Indebtedness), as a going concern as of the date of determination, based on standard valuation techniques, including discounted cash flows, valuation of comparable companies analysis and comparable transactions and, for the avoidance of doubt, (a) taking into account the expected amount of distributions to be made to the Members prior to consummation of the MH Special Call, CME Group Regular Put or CME Group Special Put (b) without regard to (i) any compulsion to sell, (ii) the impact of immediate sale or (iii) the presence or absence of a market or any minority discount and (c) assuming, for purposes of determining such price only, the continuation of the MH Corporate Services SLA and the CME Group Corporate Services SLA (each as defined in the Contribution Agreement) and without regard to any discount as a result of the fact that the Company does not own the trademarks used by the Company. “ Free Cash Flow ” shall mean, with respect to any Fiscal Quarter, EBITDA in such Fiscal Quarter; provided that Free Cash Flow shall be: (a) reduced by the amount of accruals established (and increased by the amount of excess accruals reversed) in such Fiscal Quarter related to transaction and integration costs from acquisitions, extraordinary items, and any other one-time, unusual or infrequent nonrecurring items publicly disclosed by MH or as mutually agreed between the Parents; (b) reduced by the amount of interest and income tax payments made and related accruals established (and increased by the amount of excess accruals related thereto reversed) in such Fiscal Quarter; (c) reduced by the amount of legal dispute and settlement reserves established (and increased by the amount of excess accruals reversed) in such Fiscal Quarter; (d) reduced by the amount of restricted cash established (and increased by the amount of restricted cash reversed) in such Fiscal Quarter related to amounts required to comply with applicable Law or any agreement or other obligation to which any of the Company Entities is a party; 16 (e) reduced by the amount of any increase (or increased by the amount of any decrease) in Net Working Capital as of the end of such Fiscal Quarter relative to the end of the prior Fiscal Quarter, exclusive and without duplication of the subsequent period’s impact of Net Working Capital changes when amounts are paid from the items identified in clauses (a) , (b) , (c) and (d) above; (f) reduced by the amount of capital expenditures in such Fiscal Quarter; (g) reduced by the amount of cash required to finance acquisitions in such Fiscal Quarter; and (h) increased by the amount of non-cash impairment and stock-based compensation charges in such Fiscal Quarter. For purposes of this definition, “established” means as reported in the financial statement of the Company Entities for the applicable period in accordance with GAAP. “ GAAP ” shall mean U.S. generally accepted accounting principles as consistently applied by MH. “ Governmental Authority ” shall mean any court, administrative agency, department, body, commission or other governmental authority, body or instrumentality, federal, state, local, domestic or foreign governmental or regulatory authority, and any self-regulatory organization (including the Financial Industry Regulatory Authority and any national securities exchange). “ Illiquid Non-Cash Consideration ” shall mean any consideration other than cash or securities listed on a national securities exchange. “ Indebtedness ” of any Person shall mean (without duplication) (a) all indebtedness of such Person for borrowed money, (b) all obligations of such Person which are evidenced by notes, bonds, debentures or similar instruments, (c) all obligations of such Person that have been, or should be, in accordance with GAAP, recorded as capital leases, (d) all obligations of such Person that have been, or should be, in accordance with GAAP, recorded as a sale-leaseback transaction or a leveraged lease, (e) all obligations of such Person in respect of letters of credit or acceptances issued or created for the account of such Person, (f) all liabilities for the deferred purchase price of property or services (other than current liabilities incurred in the ordinary course of business) and (g) all direct or indirect guarantees (including “keep well” arrangements, support agreements and similar agreements) with respect to Indebtedness of any other Person. “ Index ” shall mean a statistical composite that measures the financial value, and/or changes in the financial value over time, of a portfolio of multiple Reference Assets (whether of one asset class or multiple asset classes) or one or more Reference Assets at multiple points of time based upon the respective weighting of the components within such composite; provided that, unless otherwise agreed by the Members, “Index” shall not include (a) any referential prices or series of referential prices of an information provider (such as Platts) that are derived through Editorial Processes, (b) any benchmark, evaluative pricing (including valuations of the kind produced by Standard & Poor’s Securities Evaluations) or other similar data on Reference Assets other than equities (i) that are published by a business other than a business of a Company Entity and (ii) where the data is used for editorial, analytical or expository purposes and not as the basis for a Financial Product and (c) any settlement or indicative values of an exchange, clearinghouse or similar market participant (such as CME Group), and any process undertaken by such Person or its Affiliates to determine such settlement or indicative values, of any product listed, traded or cleared by such Person or its Affiliates. “ Indices ” shall have correlative meaning. 17 “ Initial Baseline Margin ” shall have the meaning set forth on Schedule 1.1(c) . “ Intellectual Property ” shall mean all right, title and interest in or relating to intellectual property, whether protected, created or arising under the laws of the United States or any other jurisdiction, including: (a) all patents and applications therefor, including all continuations, divisionals and continuations-in-part thereof and patents issuing thereon, along with all reissues, reexaminations and extensions thereof; (b) all trademarks, service marks, trade names, service names, brand names, trade dress rights, logos, corporate names, trade styles, logos and other source or business identifiers and general intangibles of a like nature, together with the goodwill associated with any of the foregoing, along with all applications, registrations, renewals and extensions thereof; (c) all Internet domain names; (d) all copyrights and all mask work, database, moral and design rights, whether or not registered or published, all registrations and recordations thereof and all applications in connection therewith, along with all reversions, extensions and renewals thereof; (e) trade secrets; (f) all other intellectual property rights arising from or relating to technology; and (g) all rights relating to or under the foregoing granted under any contracts. “ IRS ” shall mean the United States Internal Revenue Service. “ Law ” shall mean any law (including common law), constitution, treaty, statute, code, rule, regulation, ordinance or other pronouncement of a Governmental Authority having a similar effect and any Order. “ Lower Threshold ” shall mean, with respect to either Parent, 5%, subject to adjustment pursuant to the next sentence. If after the date of this Agreement, additional Membership Interests are issued to a Member or an Additional Member in accordance with the terms of this Agreement, the Lower Threshold shall be proportionally reduced immediately prior to such new issuance to give effect to such new issuance. “ Margin ” shall mean, for any 12-month period, a percentage equal to (a) (i) the excess of revenue over (ii) ordinary recurring operating expenses, excluding interest, income taxes, depreciation, and amortization divided by (b) revenue of the Company in such period, in each case determined in accordance with GAAP; for the avoidance of doubt, “ordinary recurring operating expenses” shall exclude the initial impact from transaction and integration costs from acquisitions, extraordinary items, impairment charges and any other one-time, unusual or infrequent non-recurring items publicly disclosed by MH or as mutually agreed between the Parents. 18 “ Margin Floor ” shall mean the Original Margin Floor; provided that (a) if (i) Board Supermajority Approval of the proposed Annual Budget for any Subject Fiscal Year is required pursuant to Section 5.3(f)(i) , (ii) at least one Director appointed by CME Group votes in favor of approval of the proposed Annual Budget for such Subject Fiscal Year and (iii) the Margin for such Subject Fiscal Year projected in such Annual Budget is below the Margin Floor for such Subject Fiscal Year, then the Margin Floor shall automatically reset to such lower level reflected in such Annual Budget; and (b) if the Margin Floor is reduced pursuant to clause (a) , the Margin Floor for any Fiscal Year thereafter shall automatically increase to the average of the actual Margins for the three Fiscal Years immediately preceding such Fiscal Year if such average is higher than the Margin Floor then in effect; provided , further , that (A) the Margin Floor shall at all times remain subject to reduction pursuant to clause (a) and (B) in no event shall the Margin Floor ever be increased above the Original Margin Floor. “ Member ” shall mean, at any time, (a) for so long as it holds a Membership Interest, each Initial CME Group Member and the Initial MH Member, as applicable, and (b) any other Person who, at such time, has been admitted to the Company as a member in accordance with the terms of this Agreement. No Person that is not a Member shall be deemed a “member” under the Act, it being understood that status as a Parent shall not in and of itself constitute status as a Member (although a Parent may be a Member). “ Member Minimum Gain ” shall mean an amount, with respect to each Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if such Member Nonrecourse Debt were treated as a nonrecourse liability (as defined in Treasury Regulations Section 1.752-1(a)(2)), determined in accordance with Treasury Regulations Section 1.704‑2(i)(3). “ Member Nonrecourse Debt ” shall have the same meaning as the term “partner nonrecourse debt” in Treasury Regulations Section 1.704-2(b)(4). “ Member Nonrecourse Deductions ” shall have the same meaning as the term “partner nonrecourse deductions” set forth in Treasury Regulations Section 1.704-2(i)(2). “ Membership Interest ” shall mean, subject to Section 10.3(a) , the limited liability company interest of a Member in the Company and the right of such Member to any and all of the benefits to which such Member may be entitled as provided in this Agreement and in the Act, together with the obligations of such Member to comply with all the provisions of this Agreement and of the Act. “ MH Contributed Assets ” shall have the meaning set forth in the Contribution Agreement (excluding any MH Contributed Asset that has not as of the relevant time yet been contributed, conveyed, assigned, transferred or delivered to the Company, as contemplated by Section 2.05 of the Contribution Agreement). “ MH Entities ” shall mean MH and its controlled Affiliates. 19 “ MH Member ” shall mean, as of the Closing, the Initial MH Member, and, thereafter, any MH Permitted Transferee so long as it remains a Member. For the avoidance of doubt, all references to the MH Members shall be deemed to be references to the Initial MH Member until such time as the Initial MH Member transfers its Membership Interest (or any portion thereof) to a MH Permitted Transferee. “ Net Working Capital ” shall mean, with respect to any Fiscal Quarter, the excess or deficit (in which case it shall be expressed as a negative number), if any, as the case may be, as of the end of such Fiscal Quarter of (a) all current assets of the Company (excluding cash and assets with respect to income taxes (whether current or deferred) other than entity-level tax refunds, credits or other assets (for the absence of doubt, other than any deferred tax assets) to which any of the Company Entities is entitled) over (b) all current liabilities of the Company (excluding any liabilities with respect to income taxes (whether current or deferred) other than entity-level tax liabilities (for the absence of doubt, other than any deferred tax liabilities) imposed on any of the Company Entities, but including long-term unearned revenue), in each case, calculated in accordance with GAAP. “ Nonrecourse Deductions ” shall have the meaning set forth in Treasury Regulations Sections 1.704-2(b) and 1.704-2(c). “ Order ” shall mean any order, writ, judgment, stipulation, decree, injunction, award or decision of, or consent agreement or similar arrangement with, any Governmental Authority. “ Original Margin Floor ” shall have the meaning set forth on Schedule 1.1(d) . “ Parent ” shall mean MH or CME Group. “ Parent Aggregate Percentage Interest ” shall mean, with respect to CME Group at any time, the sum of the Percentage Interests of the CME Group Members at such time, and with respect to MH at any time, the sum of the Percentage Interests of the MH Members at such time. Each Parent’s Parent Aggregate Percentage Interest shall be set forth opposite such Parent’s name on Schedule 4.1 . “ Parent Entities ” shall mean, with respect to CME Group at any time, the CME Group Entities, and with respect to MH at any time, the MH Entities. “ Parent Member Group ” shall mean, with respect to CME Group at any time, CME Group and all of CME Group Members at such time, and with respect to MH at any time, MH and the MH Members at such time. “ Percentage Interest ” shall mean, with respect to a Member at any time, the percentage set forth opposite such Member’s name on Schedule 4.1 at such time (such percentage being understood to be reflective of the economic interest in the Company represented by such Member’s Membership Interest, including an interest in certain distributions, allocations of Profits and Losses, and items of income, gain, loss, deduction and credit of the Company). In the event of any capital contribution to the Company (other than the Initial Capital Contributions), whether by an existing Member or an Additional Member, any redemption of a Membership Interest (or portion thereof), or any Transfer of a Membership Interest (or portion thereof), in each case in accordance with the terms of this Agreement, the Percentage Interests on Schedule 4.1 shall be appropriately revised to reflect such capital contribution, redemption or Transfer. Except in the case of such a capital contribution, redemption or Transfer, no adjustment shall be made to the Percentage Interest of any Member. 20 “ Permitted Predominantly Non-Competing Acquisition ” shall mean the direct or indirect acquisition by a Parent or any of its other Parent Entities of any interests in a Predominantly Non-Competing Business. “ Person ” shall mean an individual, corporation, partnership, limited liability company, trust, joint venture, association, unincorporated organization, Governmental Authority or other entity. “ Platts ” shall mean the Platts commodities information division of MH and any successor in interest thereto. “ Predominantly Non-Competing Business ” shall mean a Target that, directly or indirectly, engages in, manages, operates, advises or otherwise participates in a Competing Business, so long as less than 50% of each of the annual consolidated revenues and net income of such Target are generated by its Competing Business (determined as of its most recently completed fiscal year prior to the date of determination of whether such Target is a Predominantly Non-Competing Business). “ Preliminary Annual Budget ” shall mean, with respect to any Fiscal Year, the preliminary annual budget for the operations of the Company in such Fiscal year as prepared in accordance with Section 6.4(a) and approved by the Board of Directors in accordance with Article 5 . “ Proceeding ” shall mean any action, suit or proceeding, whether civil, criminal, administrative or investigative and whether formal or informal. “ Profits ” and “ Losses ” shall mean, for each Fiscal Year or other applicable taxable period, an amount equal to the taxable income or loss of the Company for such Fiscal Year or other applicable taxable period, determined in accordance with Section 703(a) of the Code (including, for this purpose, all items of income, gain, loss or deduction required to be stated separately pursuant to Section 703(a)(1) of the Code) and with the accounting methods used by the Company for federal income tax purposes, with the following adjustments: (a) any income of the Company that is exempt from federal income tax and not otherwise taken into account in computing Profits or Losses pursuant to this definition shall be added to such taxable income or loss; (b) any expenditures of the Company described in Section 705(a)(2)(B) of the Code or treated as Section 705(a)(2)(B) expenditures pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(i) (other than expenses in respect of which an election is properly made under Section 709 of the Code), and not otherwise taken into account in computing Profits or Losses pursuant to this definition shall be subtracted from such taxable income or loss; 21 (c) if the Carrying Value of any asset of the Company differs from its adjusted tax basis for federal income tax purposes, any gain or loss resulting from a disposition of such asset (which gain or loss is recognized for federal income tax purposes) shall be calculated by reference to the Carrying Value of the asset disposed of; (d) in the event the Carrying Value of any asset of the Company is adjusted pursuant to clause (a) or (b) of the definition of “Carrying Value,” the amount of the adjustment shall be included as gain or loss in computing such taxable income or loss; (e) in lieu of depreciation, amortization and other cost recovery deductions taken into account in computing such taxable income or loss, there shall be taken into account Depreciation for such Fiscal Year or other applicable taxable period, computed in accordance with the definition of “Depreciation”; (f) to the extent an adjustment to the adjusted tax basis of any asset of the Company pursuant to Section 734(b) of the Code is required, pursuant to Treasury Regulations Section 1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital Accounts as a result of a distribution other than in liquidation of a Member’s Membership Interest, the amount of such adjustment shall be treated as an item of gain (if the adjustment increases the basis of the asset) or loss (if the adjustment decreases the basis of the asset) from the disposition of such asset and shall be taken into account for purposes of computing Profits or Losses; and (g) anything to the contrary in the above provisions of this definition of “Profits” and “Losses” notwithstanding, any items of income, gain, loss or deduction that are specially allocated pursuant to Section 7.2 shall not be taken into account in computing Profits or Losses. “ Prohibited Transferee ” shall mean, with respect to any Parent Member Group, the single Person (who may not be an individual) listed as a Prohibited Transferee with respect to such Parent Member Group on Schedule 9.1(i) , it being agreed that each Parent may change the Prohibited Transferee with respect to the other Parent Member Group once in January 2016 and each third January thereafter; provided that (x) if a Person becomes an Affiliated Person of a Prohibited Transferee at any time other than January 2016 or any third January thereafter, the Parent that designated such Prohibited Transferee may (subject to clause (y)) change such Prohibited Transferee to such Affiliated Person within 30 days of such Affiliated Person becoming such and (y) if an agreement has been entered into with a Third-Party Acquirer pursuant to Section 9.1(c)(ii) , any change in the Prohibited Transferee to such Person shall not be effective during the pendency of such agreement. “ Public Company ” shall mean a Person that (a) has a class of equity securities registered under Section 12 of the Exchange Act, (b) is required to file reports under Section 15(d) of the Exchange Act as a result of the effectiveness of a registration statement under the Securities Act with respect to equity securities of such Person or (c) is a Person organized under the laws of a jurisdiction outside of the United States that has a class of equity securities listed for trading on a stock exchange outside of the United States. 22 “ Qualified IPO ” shall mean a broadly placed initial public underwritten (firm commitment) offering of equity securities of the Company (which may be converted into a corporation for such purpose, as provided in Section 10.2 ), or of a corporation formed at the direction of the Board of Directors for the sole purpose of owning all the limited liability company interests in or assets of the Company; provided that (a) subject to Section 10.3 , no newly issued Membership Interests shall be sold in such Qualified IPO, (b) Membership Interests (or portions thereof) with associated Percentage Interests of not less than 10% in the aggregate are sold in the Qualified IPO, (c) MH shall continue to have, upon consummation of such public offering, a Parent Aggregate Percentage Interest of at least 50.1%, (d) the Membership Interests sold in the Qualified IPO are approved for listing on the New York Stock Exchange or Nasdaq (under either such exchange’s highest then applicable listing standards) and (e) the equity capitalization of the Company (or any successor corporation as provided in Section 10.2 or Section 10.3 ), based on the per share price of the shares sold in the Qualified IPO is not less than the amount set forth on Schedule 1.1(e) . “ Qualified Party ” shall mean a Person that has not, within the five years prior to the applicable Change in Control of CME Group, initiated efforts or participated in material efforts to eliminate or significantly limit recognized Intellectual Property rights in Indices or Financial Products based thereon, including filing a lawsuit seeking a ruling that a license is not required for offering, listing, trading, settling or clearing a product that is already licensed by an index provider. A Person’s participating in a lawsuit as a third party or participating in an industry conference or a regulatory hearing or proceeding shall not in and of itself be dispositive with regard to such Person’s ability to be a Qualified Party. “ Reference Assets ” shall mean any assets, liabilities, incomes, expenses or measurements on which products can be based that provide financial exposure to the owner or holder of such products. “ Required Qualifications ” shall mean the applicable qualifications set forth on Schedule 5.8(e)(i) . “ Reset Baseline Margin ” shall have the meaning set forth in the definition of “Baseline Margin”. “ Securities Act ” shall mean the Securities Act of 1933, as amended, and the rules and regulations promulgated thereunder. “ Specified Buy-Out Notice ” shall mean (a) a CME Group Special Put Notice delivered following a Change of Control of MH in which the Acquirer is a CME Group Competitor, (b) a CME Group Regular Put Notice covering all of the CME Group Members’ Membership Interests or (c) a MH Special Call Notice. “ Specified Independent Appraiser ” shall mean an investment bank or financial advisory firm of national standing and with experience in the valuation of assets similar to the applicable Illiquid Non-Cash Consideration who is not affiliated with, and who has not provided any significant services within the two years preceding the date of its engagement to, any Parent Entity. 23 “ Strategic Plan ” shall mean the long-term strategic plan of the Company as set forth on Schedule 6.4(c) and thereafter amended by the Board of Directors in accordance with Article 5 . “ Subsequent Expansion ” shall mean, with respect to any Competing Business, any expansion of such Competing Business through (a) material acquisitions (other than acquisitions permitted pursuant to Article 11 ), (b) development of new Indices derived substantially from the value of new asset classes, (c) commencing a new line of business involving the licensing of exchanges, issuers or sponsors or (d) development of new Indices based on Reference Assets from a new geographic region. “ Subsidiary ” shall mean, with respect to any Person, (a) any other Person, including a corporation, joint venture, a general or limited partnership or a limited liability company, in which such first Person, directly or indirectly through one or more subsidiaries, at the time owns at least 50% of the ownership interests entitled to vote in the election of directors, managing partners, managers or trustees thereof (or other Persons performing such functions) or (b) such first Person acts as the general partner, managing member, trustee (or Persons performing similar functions) of such other Person; provided that no Company Entity shall be deemed to be a Subsidiary of any MH Entity or CME Group Entity. For the avoidance of doubt, as of the date hereof, CGIS is a Subsidiary of CME Group. “ Transaction Documents ” shall mean the documents listed on Schedule 1.1 hereto. “ Transfer ” shall mean, directly or indirectly, to sell, transfer, assign, charge, mortgage, hypothecate, pledge, encumber, grant a security interest in, grant any right or option or create any convertible, exchangeable or derivative security with respect to, or otherwise dispose of (whether by operation of law or otherwise) any direct or indirect economic, voting or other rights in or to any Membership Interest (or any portion thereof), including by means of a disposition of any equity interests in a Member or in a Person that directly or indirectly holds any equity interests in a Member; provided that (a) a transfer of any equity interest in a Person that directly or indirectly holds any equity interests in a Member to any other Person that is a direct or indirect wholly owned Subsidiary of a Parent shall not be deemed to be a Transfer of any Membership Interest and (b) so long as a Parent is a Public Company, none of an issuance (including from treasury or from a Subsidiary), disposition (including a Change of Control), redemption or repurchase of any equity securities in such Parent shall be deemed to be a Transfer of any Membership Interest (or portion thereof). “ Transferred ” and “ Transferring ” shall have correlative meanings. “ Treasury Regulations ” shall mean the U.S. Treasury regulations promulgated under the Code, as such regulations may be amended from time to time. “ Whole Board ” shall mean, at any time, the total number of Directors (including any vacant seats) comprising the Board of Directors at such time. 24 Article 2 ORGANIZATIONAL MATTERS AND GENERAL PROVISIONS Section 2.1 Formation
